          Case 4:18-cv-07229-YGR Document 207 Filed 06/11/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                    (OAKLAND DIVISION)

11
     FINJAN LLC, a Delaware Limited Liability        Case No. 4:18-cv-07229-YGR (TSH)
12   Company,
                                                     [PROPOSED] ORDER GRANTING
13
                   Plaintiff,                        FINJAN LLC’S ADMINISTRATIVE
14                                                   MOTION FOR LEAVE TO FILE A
            v.                                       COMBINED REPLY AND OPPOSITION
15                                                   TO QUALYS’S MOTION FOR
     QUALYS INC., a Delaware Corporation,            SUMMARY JUDGMENT OF NO MORE
16                                                   THAN 25 PAGES **As Modified***
                   Defendant.
17
18
19         This matter comes before the Court on Finjan LLC’s Finjan LLC’s Administrative Motion

20   For Leave To File A Combined Reply and Opposition To Qualys’s Motion For Summary

21   Judgment Of No More Than 25 Pages, and finding good cause shown, IT IS HEREBY

22   ORDERED that Finjan’s Motion is GRANTED. Future motions for leave will be denied unless
                                              sought in advance of the related filing.
23       IT IS SO ORDERED.

24
            June 11, 2021
     Dated: ____________________
25                                            Hon. Yvonne Gonzalez Rogers
                                              United States District Court
26
27
                                                 1      [PROPOSED] ORDER GRANTING FINJAN LLC’S
28                                                         ADMINISTRATIVE MOTION FOR LEAVE TO
                                                                              FILE COMBINED BRIEF
                                                                    Case No. 4:18-cv-07229-YGR (TSH)
